Citation Nr: 1625490	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously-denied claim of service connection for a left knee disorder, to include as secondary to the service-connected plantar fasciitis, and if so whether service connection may be granted.   

2.   Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected plantar fasciitis.  

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or chronic multisymptom illness of unknown etiology.
.

7.  Entitlement to service connection for asthma, to include as secondary to the service-connected granulomatous disease.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected granulomatous disease.

9.  Entitlement to service connection for a disease manifested by dyslipidemia.   

10.  Entitlement to service connection for peptic ulcer disease.

11.  Entitlement to service connection for acute cholecystitis, to include as secondary to the service-connected granulomatous disease.

12.  Entitlement to service connection for a disease manifested by thickening of the transverse colon wall, to include as due to undiagnosed illness or chronic multisymptom illness of unknown etiology.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as hiatal hernia, to include as secondary to the service-connected granulomatous disease.

14.  Entitlement to service connection for chronic constipation, claimed as due to undiagnosed illness or chronic multisymptom illness of unknown etiology.

15.  Entitlement to service connection for muscle wasting and atrophy, claimed as due to undiagnosed illness or chronic multisymptom illness of unknown etiology.

16.  Entitlement to service connection for neuropathy, to include as due to undiagnosed illness or chronic multisymptom illness of unknown etiology.

17.  Entitlement to service connection for focal motor seizures with hand shaking.

18.  Entitlement to service connection for anxiety disorder with intermittent explosive disorder and/or maladaptive personality disorder.  
19.  Entitlement to compensable evaluation for the service-connected chronic granulomatous disease.   

20.  Entitlement to compensable evaluation for the service-connected psoriasis.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991 and from May 2002 to August 2003, with subsequent service in the National Guard and Army Reserve until December 2011.

This matter comes before the Board of  Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in January 2011 (denying service connection for right and left knee disorders) and in September 2013 (all other claims enumerated on the title page).

The rating decision in January 2011 reopened a previously-denied claim of service connection for left knee disorder and denied the claim on the merits.  However, before the Board can evaluate the merits of a previously denied claim, it must first whether a claimant has submitted new and material evidence with respect to that claim.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999); see also Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board has accordingly characterized the left knee claim as a "new and material evidence" issue on the title page.

In February 2015 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO. A transcript of his testimony is of record.  Subsequent to the hearing the Veteran, through his representative, submitted additional evidence directly to the Board in the form of medical treatment records from various government and non-government medical providers; the representative included a waiver of original jurisdiction by the Agency of Original Jurisdiction (AOJ), and the Board has accordingly accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2015).  In any event, the Veteran's present Substantive Appeal was received after February 2013, so AOJ review is automatically waived.

The issues of service connection for left and right knee disorders, service connection for asthma and COPD, and entitlement to increased rating for psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by a rating decision in June 2009; the Veteran did not appeal and the decision became final.

2.  Evidence received since June 2009 relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

3.  The Veteran does not have an undiagnosed illness or chronic multisymptom illness of unknown etiology resulting from service during the Persian Gulf War.

4.  The Veteran has subjectively complained of pain in the left ankle and right ankles, but he is not shown to have an underlying diagnosed medical disease or disorder of which these complaints are a symptom.

5.  The Veteran is not shown to have any disorder of the right foot other than callouses, which are shown by competent and uncontroverted medical opinion to be unrelated to service.

6.  Fibromyalgia, neuropathy and focal motor seizures became manifest many years after separation from service and are not shown to be etiologically related to service.

7.  The Veteran is not shown to have an underlying disease or disorder manifested by dyslipidemia that is etiologically related to service.

10.  The Veteran does not have diagnosed peptic ulcer disease, and his post-service stomach symptoms are not shown to be etiologically related to service.

11.  Acute cholecystitis became manifest several years after separation from service and is not shown to be related to service or to a service-connected disability.

12.  Symptomatic thickening of the colon wall became manifest many years after separation from service and is not associated with a diagnosed underlying disease or disorder.

13.  The Veteran is not shown to have GERD or hiatal hernia that is etiologically related to service or to a service-connected disability

14.  Competent and uncontroverted medical opinion states the Veteran's symptom of constipation is not related to service; there is no competent medical evidence showing a possible association between constipation and the service-connected granulomatous disease of the lungs.  

15.  Symptomatic muscle wasting and atrophy became manifest many years after separation from service and is not associated with a diagnosed underlying disease or disorder.  

16.  The Veteran's anxiety disorder with intermittent explosive disorder became manifest between his first and second periods of active service and did not increase in severity during service.

17.  Throughout the period under review the Veteran's granulomatous disease has been asymptomatic.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the previously-denied claim of service connection for left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to establish entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).   

4.  The requirements to establish entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).    

5.  The requirements to establish entitlement to service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).    

6.  The requirements to establish entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).    

9.  The requirements to establish entitlement to service connection for dyslipidemia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).   

10.  The requirements to establish entitlement to service connection for peptic ulcer have not been met.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

11.  The requirements to establish entitlement to service connection for acute cholecystitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).    

12.  The requirements to establish entitlement to service connection for thickening of the transverse colon wall have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).    

13.  The requirements to establish entitlement to service connection for GERD/hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).    

14.  The requirements to establish entitlement to service connection for chronic constipation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).     

15.  The requirements to establish entitlement to service connection for muscle wasting and atrophy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).    

16.  The requirements to establish entitlement to service connection for neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).    

17.  The requirements to establish entitlement to service connection for focal motor seizures with hand shaking have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).    

18.  The requirements to establish entitlement to service connection for anxiety disorder with intermittent explosive disorder and/or maladaptive personality disorder have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

19.  The requirements to establish entitlement to compensable evaluation for the service-connected chronic granulomatous disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6817 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, the Veteran received VCAA-compliant notice in regard to his claim for service connection for left and right knee disorders by a letter in September 2010, and he had ample opportunity to respond prior to the January 2011 rating decision on those issues.  He received notice in regard to the increased-rating claims by a letter in June 2012 and notice in regard to the other service-connection issues on appeal by letters in June 2012, June 2013 and July 2013, well prior to the September 2013 rating decision on those issues.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Veteran has been afforded appropriate VA medical examinations in regard to the claims being decided herein.  He underwent VA examinations for psychiatric disorders, foot disorders, respiratory diseases, skin diseases, digestive disorders and Gulf War diseases.  He was not afforded VA examination specifically for dyslipidemia, muscle wasting and atrophy, cholecystitis or thickening of the transverse colon wall, but there is no evidence in this case of a related disability in service or for many years thereafter, and there is no competent evidence suggesting the current conditions are related to service.  Accordingly, a VA examination and opinion is not required with respect to these conditions.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran testified during a Board hearing in February 2015, with the assistance of a private attorney.  The presiding VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties of a VLJ to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The RO denied service connection for a left knee disability by a rating decision in June 2009, based on a determination that the left knee disorder was not shown in service and was not causally related to the service-connected plantar fasciitis of the left foot.  The Veteran was notified of the decision but did not file an appeal.  Accordingly, the rating June 2009 rating decision is final.   38 C.F.R. § 20.302.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the June 2009 decision consisted of service medical records, VA treatment records and a VA examination in March 2009 in which the examiner stated the Veteran's left knee strain was not caused by or a result of left foot stress fracture/plantar fasciitis.  

Evidence received since June 2009 includes a Functional Capacity Certificate dated in July 2010, relating to the Veteran's service in the Army Reserve, that shows a diagnosis of chronic bilateral knee pain.  This raises a possibility of service connection for an injury incurred during Active Duty for Training (ACDUTRA) that was formerly not considered.  As such, it is material toward reopening the claim.

The claim for service connection for left knee disability is reopened.  The appeal is granted to that extent.

Entitlement to Service Connection

General legal principles for service connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Also for the purposes of 38 C.F.R. § 3.317, the term "Persian Gulf War veteran" means a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).
The term "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for left and right ankle disorders

Service treatment records (STRs) from the Veteran's first and second periods of active service show no indication of ankle problems.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the lower extremities as normal on examination.

"Pain in joint involving ankle and foot" was added to the Veteran's VA active problems list in July 2007.

The file contains an August 2010 letter from a VA physician stating the Veteran was shown to be suffering from bilateral chronic ankle pain.

The Veteran had an examination at the VA rheumatology clinic in January 2011 to determine if he had psoriatic arthritis affecting multiple joints.  Physical examination showed no swelling, tenderness or deformity of the ankles; range of motion was full and without crepitus.  The rheumatologist's impression was that the Veteran did not have psoriatic arthritis.

The file contains more than 1,300 pages of medical treatment notes from VA and non-VA medical providers, none of which show any indication of an ankle disorder other than "pain."  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As there is no diagnosed disability of the left or right ankle, the first element of service connection on either a direct or secondary basis - medical evidence of a disability - is not met.  Shedden, 381 F.3d 1163, 1167; Wallin v. West, 11 Vet. App. 509, 512.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that in this case the Veteran has not shown a disability of the left or right ankle for which service connection can be considered; accordingly, the claim must be denied.

Service connection for a right foot disorder

STRs show no indication of right foot problems during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the feet as normal on examination.

The file contains an August 2010 letter from a VA physician stating the Veteran was shown to be suffering from bilateral chronic foot pain.

The Veteran's VA medical problems list in September 2010 included pain in joint involving ankle and foot.

The Veteran had an examination at the VA rheumatology clinic in January 2011 to determine if he had psoriatic arthritis.  Physical examination showed no tenderness to palpation in the feet or toes and no obvious deformity.

The Veteran had a VA examination of the feet in July 2013, performed by an examiner who reviewed the claims file.  The Veteran denied any problems with his right foot; he stated he wears inserts in both shoes for balance.  Examination showed no current abnormality other than callouses on the soles of both feet.  The examiner stated an opinion that the disorder was not likely related to service; as rationale the examiner stated that callouses of the foot were not shown during active duty.

The Veteran is shown to have callouses on the right foot.  Accordingly, the first element of service connection - medical evidence of a disorder - is arguably met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In the present case there is no medical or lay evidence that the Veteran had right foot callouses in service.  Competent and uncontroverted medical opinion, in the form of the VA examiner's report, states that the Veteran's current diagnosed condition is not related to service.  The Board concludes that service connection on a direct basis is not warranted.

The Veteran has a service-connected disability of the left foot (plantar fasciitis).  The Veteran has not asserted, and the evidence of record does not suggest, that his callouses of the right foot are somehow related to the left foot plantar fasciitis.  The Board accordingly finds that a claim for service connection on a secondary basis has not been raised.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the right foot that was incurred in or is otherwise etiologically related to service.  Accordingly, the claim must be denied.




Service connection for fibromyalgia and neuropathy

STRs show no indication of neurological problems during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the neurological system as normal on examination.

Treatment records from Boaz-Albertville Medical Center show the Veteran was involved in a motor vehicle accident (MVA) in December 1994, following which he complained of neck pain.

The Veteran was treated at UAB Medical Center in July 2011 for knee complaints, but while hospitalized he underwent complete physical evaluation in which neurological assessment was grossly normal.

The Veteran had an examination at the VA rheumatology clinic in January 2011 to determine if he had psoriatic arthritis.  Neurological examination showed no atrophy, normal muscle strength (5/5) and no sensory impairment.  Reflexes were normal and there was no tremor.
 
The Veteran presented to the Marshall Medical Center emergency department in November 2011 complaining of joint pain and "hurting all over;" the clinical impression was general myalgias.  He returned the Marshall Medical Center emergency department in December 2011 complaining of diffuse muscle tenderness, at which time the clinical impression was myopathy/myalgia.

In April 2012 the Veteran was treated at Marshall Medical Center for myopathy with pain and hand shaking.  The treatment note refers to chronic pain due to myalgia and fibromyalgia.

The Veteran presented to the VA emergency department in April 2012 complaining that he had fibromyalgia that was "out of control" with pain all over his body.  The clinical impression was chronic pain fibromyalgia.

Ms. BR submitted a letter in June 2012 asserting from personal observation that the Veteran had become very weak and could sometimes hardly get out of bed; his body was also subject to shaking.  These symptoms were especially severe in the legs.

In October 2012 the Veteran underwent VA right knee surgery.  In pertinent part, the pre-operative history and physical examination was significant for history of fibromyalgia.

In July 2013 the Veteran had a VA medical examination under the fibromyalgia protocol in which he reported having been diagnosed with fibromyalgia approximately 3 years earlier and complained of diffuse muscle weakening in the arms, legs, thighs and upper body.  On examination the Veteran had no clinical signs or symptoms of fibromyalgia, and the examiner stated the Veteran did not have diagnosis of fibromyalgia and peripheral neuropathy.

In February 2015 the Veteran, through his representative, argued that fibromyalgia might be associated with an undiagnosed illness.  The Veteran testified he had been diagnosed with fibromyalgia approximately 5-6 years earlier (i.e., approximately 2009-2010).

Review of the evidence above shows the Veteran has been diagnosed with fibromyalgia and myopathy.  The VA examiner stated that fibromyalgia was not shown on current examination, but the Board finds that medical evidence shows the Veteran to have had fibromyalgia and myopathy during the course of the period under review; the question then becomes whether service connection is warranted.

There is no indication of fibromyalgia or related symptoms during service or for many years after separation from service.  Per the Veteran's own account, fibromyalgia was diagnosed in approximately 2009, which is six years after his separation from service.  The Veteran has shown no theory under which his post-service fibromyalgia, myelopathy and/or neuropathy is related to his period of active service.

The Veteran's representative asserts that the claimed fibromyalgia may be a symptom of an unknown illness or chronic multisymptom illness or unknown etiology.  In that regard, service personnel records demonstrate that during his first period of active service (March 1987 to March 1991) the Veteran did not serve in Southwest Asia; in his second period of active service (May 2002 to August 2003) he served in Afghanistan, but such service is not considered to be within the Southwest Asia theater of operations for the purpose of establishing service connection under 38 C.F.R. § 3.317 for diseases and disorders associated with undiagnosed illness or chronic multisymptom illness of unknown etiology.

The Board notes that a veteran who served in Afghanistan after September 19, 2001, may be entitled for presumptive service connection for certain infectious diseases (brucellosis, campylobacter jejuni, Coxiella burnetii aka Q fever, malaria, mycobacterium tuberculosis, non-typhoid salmonella, shigella,  visceral leishmaniasis and west Nile virus).  However, none of those diseases are in contention in this appeal, and the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illnesses or chronic multisymptom illnesses of unknown etiology do not apply to veteran of Afghanistan.

Finally, in July 2013 the Veteran had a VA medical examination under the Persian Gulf War protocol in which the examiner stated the Veteran does not have evidence of an undiagnosed illness related to the Gulf War.  The Board concludes that the Veteran does not have fibromyalgia for which service connection is warranted under 38 C.F.R. § 3.317.

In sum, even if the Board concedes that the Veteran has fibromyalgia and neuropathies after service, the evidence of record shows that such disorder(s) became manifest years after separation from service.  There is no medical evidence of record showing or suggesting a relationship between the claimed disorder(s) and service.  By submitting a claim for service connection the Veteran has asserted his personal belief in a relationship between the claimed disorder(s) and service, but the etiology of a neurological disorder is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Based on the evidence and analysis above the Board finds the Veteran does not have fibromyalgia or neuropathy that was incurred in or is otherwise etiologically related to service.  Accordingly, the claims must be denied.

Service connection for focal motor seizures

STRs show no indication of seizures during service.

In October 2012 the Veteran presented to the VA mental health clinic reporting a history of seizures starting a few years earlier, associated with shaking.  He had been told it was a "partilla vocal seizure" (presumably, "partial focal seizure").  In the same month the Veteran underwent electroencephalography (EEG) and magnetic resonance imaging (MRI) of the brain, both of which were normal.

Also in October 2012 the Veteran underwent VA right knee surgery.  In pertinent part, the pre-operative history and physical examination was significant for history of seizures.

The Veteran presented to Marshall Medical Center in December 2012 complaining of seizure that was manifested by tingling in the arm and leg.  He reported having had right partial seizures for the past 2-3 months.  No underlying cause for the seizures is documented.

The Veteran subsequently presented to the VA primary care clinic in December 2012 complaining of some focal seizure-type problems particularly when under stress; he had previously been seen at Marshall Medical Center and admitted he had not been taking the full dosage of gabapentin that was prescribed by that facility.  The clinical impression was focal seizure disorder, and the treatment plan was to increase the dosage of gabapentin.  During the course of the month he reported several additional seizure-type events and was counseled not to drive; no underlying causation was established for the seizures.  In January 2013 he notified the VA primary care clinic that his seizures had stopped, and he theorized that the seizures had been stress-induced.  In February 2013 he affirmed his seizures has stopped since he quit working and started school full-time.

In July 2013 the Veteran had a VA medical examination under the Persian Gulf War protocol.  The examiner stated that the Veteran's seizures were of recent onset and not related to service.

Review of the evidence above shows the Veteran's seizures began many years after separation from service.  Competent and uncontroverted opinion, as articulated in the VA medical examination report, states that the seizure disorder is not related to service.  There is accordingly no basis on which the Board can grant service connection.  The Board particularly notes that seizures may be a residual of traumatic brain injury (TBI), but the Veteran does not assert, and the evidence of record does not suggest, that he had a TBI during service of which the claimed seizures could be a residual.

Based on the evidence and analysis above the Board finds the Veteran does not have a seizure disorder that was incurred in or is otherwise etiologically related to service.  Accordingly, the claim must be denied.

Service connection for dyslipidemia

STRs are silent in regard to dyslipidemia.  

Dyslipidemia was added to the Veteran's VA medical problems list in December 2006.

The Board notes that dyslipidemia is a clinical finding of elevated levels of lipids in the blood plasma; it is not a disease or disorder for which service connection can be considered.  There is no evidence of record whatsoever that shows or suggests the Veteran has dyslipidemia that is a symptom of an underlying disease or disorder that was incurred in or otherwise etiologically related to service.  

As the Veteran has not shown a diagnosed disease or disorder manifested by dyslipidemia, he has not submitted an effective claim of service connection.  Brammer, 3 Vet. App. 223, 225.  Accordingly, the claim must be denied.
Service connection for peptic ulcer

STRs show no indication of significant or recurrent digestive problems during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the abdomen and viscera as normal on examination.

The Veteran had a VA CT study of the abdomen in November 2005 that showed no abnormalities of the stomach or small bowel.

CT scan at Marshall Medical Center in June 2012 showed no acute abdominal or pelvic abnormality.

The Veteran had a VA examination in July 2013 under the protocols for GERD, stomach disorder and intestinal disorders, but no peptic ulcer was noted on examination.  The Veteran was specifically found to not have a gastric ulcer or duodenal ulcer; the report is silent in regard to any reported or observed peptic ulcer.

Review of the evidence above shows no evidence of a peptic or gastric ulcer in service or after discharge from service.  The Veteran has accordingly not presented a claim for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.  

The Board acknowledges that after discharge from service the Veteran has been intermittently treated for gastric distress, usually characterized as gastritis.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, regardless of the diagnosis given to the Veteran's post-service stomach complaints, there is no indication of a stomach disorder in service and no competent evidence asserting nexus between current complaints and service.  Accordingly, service connection must be denied.


Service connection for acute cholecystitis

Cholecystitis is an inflammation of the gall bladder.  Stedman's Medical Dictionary, 27th ed., pg. 337.

STRs show no indication of gall bladder problems during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the abdomen and viscera as normal on examination.

The Veteran was treated at Boaz-Albertville Medical Center in September 1992 for left side pain.  Imaging of the abdomen on that occasion was normal.

The Veteran had a VA CT study of the abdomen in November 2005 that showed no abnormalities of the kidneys, liver, gall bladder or spleen.  Ultrasound of the abdomen at Marshall Medical Center in November 2006 similarly showed a normal gall bladder.

The Veteran presented to the VA medical provider in December 2008 complaining of severe abdominal pain; he was noted to have an elevated white count.  Possible diagnoses included appendicitis, cholecystitis, gastric ulcer and pancreatitis.  CT of the abdomen showed gall bladder distention with inflammation that was worrisome for early cholecystitis.  Follow-up ultrasound showed possible chronic or early acute cholecystitis.  A few days thereafter the Veteran underwent VA percutaneous cholecystostomy in response to the diagnosed acute cholecystitis.  Acute cholecystitis was added to the Veteran's VA active problems list in December 2008.

CT scan at Marshall Medical Center in June 2012 showed no acute abdominal or pelvic abnormality; X-ray of the abdomen also showed no significant abnormality.

In February 2015 the Veteran, through his representative, argued that cholecystitis may represent an autoimmune disorder secondary to the service-connected granulomatous disease of the lungs.

The Board notes initially that no gall bladder dysfunction was shown during service.  Cholecystitis was identified in December 2008, five years after separation from service.  There is no competent medical evidence asserting a relationship between the Veteran's post-service cholecystitis and service, under any theory of causation.

The Veteran's representative argues that cholecystitis may be an autoimmune disorder that may be secondary to the service-connected granulomatous disease of the lung, but he has presented no medical treatise or other competent evidence showing that cholecystitis is an autoimmune disorder or that cholecystitis may otherwise be related to a disease of the lung.  The Board accordingly finds that a competent claim for service connection on a secondary basis has not been raised.

Based on the evidence and analysis above the Board finds the Veteran does not have cholecystitis that was incurred in or is otherwise etiologically related to service.  Accordingly, the claim must be denied.

Service connection for thickening of the transverse colon wall  

STRs show no indication of significant or recurrent digestive problems during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the abdomen and viscera as normal on examination.

The Veteran was treated at Boaz-Albertville Medical Center in September 1992 for left side pain.  Imaging of the abdomen on that occasion was normal.

The Veteran had a VA CT study of the abdomen in November 2005 that showed no abnormalities of the colon or small bowel.

CT scan at Marshall Medical Center in June 2012 showed no acute abdominal or pelvic abnormality; X-ray of the abdomen also showed no significant abnormality.

A VA outpatient treatment note in August 2012 noted mild wall thickening of the transverse colon, possibly indicative of colitis versus non-distention.

In February 2015 the Veteran, through his representative, argued that the Veteran's "colon issues" may represent an autoimmune disorder secondary to the service-connected granulomatous disease of the lungs.

Thickening of the colon wall is a radiographic finding; it is not a disease or disorder for which service connection may be considered.  Further, there is no competent evidence of an underlying disease or disorder for which thickening of the colon wall is a symptom.  The August 2012 treatment note cited above states that the symptoms are "possibly" indicative of colitis, but colitis is not a service-connected disability.  

Review of the evidence of record shows no evidence of thickening of the colon wall during service and no medical diagnosis of an underlying colon disease or disorder after service.  The Veteran has accordingly not presented a claim for which service connection can be considered on either a direct or secondary basis.  Brammer, 3 Vet. App. 223, 225; Shedden, 381 F.3d 1163, 1167; Wallin v. West, 11 Vet. App. 509, 512.

Based on the evidence and analysis above the Board finds the Veteran does not have a disease or disorder manifested by thickening of the colon wall that was incurred in or is otherwise etiologically related to service or to a service-connected disability.  Accordingly, the claim must be denied.

Service connection for GERD/hiatal hernia

STRs show no indication of significant or recurrent digestive problems during the Veteran's first or second periods of active service.  In a Report of Medical History in July 2003, prepared in support of separation examination, the examiner noted the Veteran to have a hiatal hernia as well as inguinal hernia.  However, the corresponding Report of Medical History in July 2003 characterized the abdomen and viscera (including hernia) as normal on examination.
 
The Veteran was treated at Boaz-Albertville Medical Center in October 1995 for choking on food; he was noted to have had similar episodes for the past year.  The medical impression was gastroesophageal reflux, hiatal hernia and esophageal erosions.  Esophagogastroduodenoscopy (EGD) with biopsy confirmed distal esophageal ring, erosive reflux esophagitis and hiatal hernia.  In November 1995 the Veteran was treated by the same provider for acute viral gastroenteritis.

Hiatal hernia was added to the Veteran's VA active problems list in October 2005.

As noted above, the Veteran presented to the VA medical provider in December 2008 complaining of severe abdominal pain that ultimately proved to be acute cholecystitis; however, the admission diagnosis also cited hiatal hernia and GERD (these disorders were omitted from the discharge diagnosis).

The Veteran had a VA GERD examination in July 2013, performed by an examiner who reviewed the claims file.  The Veteran stated he had been diagnosed in 1992 with both hiatal hernia and GERD; he currently treated the disorder with Omeprazole.  He denied any episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation or similar symptoms.  The examiner diagnosed GERD but not hiatal hernia.  The examiner stated the Veteran's claimed GERD and hiatal hernia are not likely related to service.  As rationale the examiner noted the Veteran's reported symptoms began in 1992, when he was not on active duty.  The Board notes, with significance, that the Veteran has not asserted that his GERD began during his first period of active service.

The Veteran has been diagnosed with hiatal hernia and GERD following service.  However, competent and uncontroverted medical opinion, in the form of the VA medical examination report, states that the disorder is not related to service.

The VA examiner noted that the Veteran's symptoms began in 1992, between the Veteran's first and second periods of active service.  This raises the question of whether the Veteran had a preexisting disorder that was aggravated during the second period of service.  However, there is no evidence whatsoever that the Veteran had any symptoms of GERD or hiatal hernia during his second period of service.  Accordingly, there is no indication of increased severity during service, and the presumption of aggravation is not raised.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In February 2015 the Veteran, through his representative, argued that GERD may represent an autoimmune disorder secondary to the service-connected granulomatous disease of the lungs.  However, he offered no treatise evidence or other medical evidence supporting a general contention that GERD may be associated with granulomatous disease.  The Board accordingly finds that a competent claim for secondary service connection is not raised.  

Based on the evidence and analysis above the Board finds the Veteran does not have GERD or hiatal hernia that was incurred in or is otherwise etiologically related to service or to a service-connected disability.  Accordingly, the claim must be denied.

Service connection for chronic constipation 

STRs show no indication of significant or recurrent digestive problems during the Veteran's first or second periods of active service; he had episodes of gastritis and gastroenteritis especially while stationed in Korea during his first enlistment but these episodes were manifested by diarrhea, not constipation.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the abdomen/viscera and anus/rectum as normal on examination.

The Veteran asserts his claimed chronic constipation may be due to an undiagnosed illness or chronic multisymptom illness of unknown etiology.  As noted above, the Veteran does not have qualifying Persian Gulf service for which the regulations pertaining to undiagnosed illness apply; further, the VA examiner in July 2013 found the Veteran does not have an undiagnosed illness.

The Veteran was treated at Boaz-Albertville Medical Center in September 1992 for left side pain.  Imaging of the abdomen on that occasion was normal.

The Veteran had a VA CT study of the abdomen in November 2005 that showed no abnormalities of the colon or small bowel.

In November 2008 the Veteran presented to the Marshall Medical Center emergency department complaining of constipation, nausea and vomiting.  X-ray of the abdomen showed slightly prominent stool.  There is no indication in the record if an underlying cause for the constipation was determined.

An April 2012 emergency department treatment note from Marshall Medical Center refers to "episodic constipation."  

In July 2012 the Veteran presented to the VA emergency department complaining of abdominal symptoms including constipation and diarrhea.  He was referred to the primary care clinic where he denied constipation and diarrhea but endorsed pain and bloating; the clinical impression was "abdominal pain of unclear etiology."

CT scan at Marshall Medical Center in June 2012 showed no acute abdominal or pelvic abnormality; X-ray of the abdomen also showed no significant abnormality.

The Veteran had a portable X-ray of the abdomen at Riverview Regional Medical Center in September 2012 due to complaint of abdominal pain.  In relevant part the study showed a moderate amount of fecal matter in the colon consistent with constipation.  The underlying source of the abdominal pain was determined to be diverticulitis.

The Veteran had a VA medical examination under the protocol for stomach/duodenal conditions and stated the Veteran did not have a disease or disorder of the stomach or duodenum (other than GERD, as discussed above).  The Veteran described a history of constipation and bloating every 3-4 months.   The examiner stated the Veteran's claimed constipation is not likely related to service.  As rationale the examiner stated that the Veteran had been treated in service for gastroenteritis in 1990 and for upset stomach on several occasions in the 1980s but there is no evidence of ongoing sequelae; the current symptoms had only been present for the past year and were not related to service.

The evidence of record shows the Veteran has been treated intermittently for complaint of constipation; this is a symptom, not a disease or disorder for which service connection can be considered.  Competent and uncontroverted medical opinion, in the form of the VA examination report, shows that the Veteran's constipation is not a symptom of a stomach disorder for which service connection can be granted.

In February 2015 the Veteran, through his representative, argued that the Veteran's constipation may represent an autoimmune disorder secondary to the service-connected granulomatous disease of the lungs, but he presented no medical treatise or other evidence showing that granulomatous disease of the lungs can cause constipation.  The Board accordingly finds that a competent claim for secondary service connection has not been raised.

Based on the evidence and analysis above the Board finds the Veteran does not have a disease or disorder manifested by constipation that was incurred in or is otherwise etiologically related to service or to a service-connected disability.  Accordingly, the claim must be denied.

Service connection for muscle wasting and atrophy

STRs show no indication of muscle wasting or atrophy during the Veteran's first or second periods of active service.  A separation examination in July 2003, performed in support of the Veteran's discharge after his second period of active service, characterized the musculoskeletal system as normal on examination.

The Veteran asserts his claimed muscle wasting and atrophy may be due to an undiagnosed illness or chronic multisymptom illness of unknown etiology.  As noted above, the Veteran is not a Persian Gulf War Veteran for the purpose of establishing service connection under 38 C.F.R. § 3.317 and is not shown to have an undiagnosed illness or chronic multisymptom illness of unknown etiology.

"Muscle wasting and disuse atrophy" was added to the Veteran's VA active medical problems list in November 2010.  A VA outpatient treatment note in July 2011 noted, "muscle atrophy - consider checking ck [creatine kinase]."  

The Veteran was treated at UAB Medical Center in July 2011 for knee complaints, but while hospitalized he informed a clinician that he had a disease that was causing his muscles in his hips and thighs to waste away.  

In his February 2015 hearing before the Board the Veteran, through his representative, argued that muscle wasting and atrophy may represent an autoimmune disorder secondary to the service-connected granulomatous disease of the lungs.  The Veteran asserted his personal belief that wasting, atrophy and weakness are all associated with the stresses he experienced in service; he was no longer experiencing wasting or atrophy but he continued to experience weakness.

The evidence of record shows the Veteran has been identified with symptoms of muscle wasting and atrophy, but there is no medical evidence of an underlying disease or disorder that causes such symptoms.  The Veteran has accordingly not presented a claim for which service connection can be considered, particularly given the complete absence of comparable symptoms during service or for many years after discharge from service.

Based on the evidence and analysis above the Board finds the Veteran does not have a disease or disorder manifested by muscle wasting and atrophy that was incurred in or is otherwise etiologically related to service.  Accordingly, the claim must be denied.

Service connection for a psychiatric disorder 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  

STRs relating to the Veteran's first period of active service (March 1987 to March 1991) are silent in regard to any psychiatric symptoms prior to service or during service.  The Veteran was discharged from service as an alcoholic rehabilitation failure, which is not a psychiatric diagnosis.  The Veteran received 42 days of inpatient treatment for alcohol dependence prior to separation; the examiner noted personality traits of immaturity and dishonesty but entered no diagnosis other than alcohol dependence and nicotine dependence.     

The Veteran enlisted in the National Guard in 1998, after a psychiatrist examined him and certified that the previous alcohol dependence was now in remission.  

"Neurotic depression" was added to the Veteran's VA active problems list in May 2000.

In July 2001, still prior to the Veteran's second period of active duty (from May 2002 to August 2003) the Veteran presented to the VA mental health clinic requesting admission.  He reported having been recently arrested for domestic violence; he admitted a history of serious substance abuse and also to episodes of intense anger and aggression since puberty.  The psychiatrist's impression was intermittent explosive disorder and rule out posttraumatic stress disorder (PTSD).

Also in July 2001 the Veteran reported to a VA clinician that he was currently being treated by a private psychiatrist and taking the medication Depakote for his symptoms.  The clinician's impression was intermittent explosive disorder versus mood disorder. 

Later in July 2001 the Veteran was interviewed by a VA psychologist.  The Veteran stated he had been discharged from service in 1991 as a rehabilitation failure but reported he was currently serving in the National Guard.  He reported behavioral problems as an adolescent and admitted having been hospitalized in a psychiatric unit for several weeks; he was also hospitalized in 1998 after an altercation with his boss.  Based on interview, the psychologist's assessment was severe personality disorder not otherwise specified (NOS) with aggressive, passive-aggressive, narcissistic, antisocial and compulsive traits.

In March 2002 a VA psychiatrist added diagnosis of cluster "B" personality disorders.  Also in March 2002 a medical examiner in the Veteran's NGUS unit stated that the Veteran had a current nervous condition NOS that had been previously "misdiagnosed" as bipolar disorder but the Veteran was considered deployable.  The Veteran was accordingly mobilized in May 2002 for his second period of active service.

The episodes described above involve psychiatric treatment and diagnosis, and occurred between the first and second periods of active service.  The Board finds these documented psychiatric episodes clearly and unmistakably demonstrate the Veteran had a psychiatric disorder that pre-existed his second period of active service.  

As there is clear and unmistakable evidence that the psychiatric disorder pre-existed service, the next question in order to rebut the presumption of soundness is whether there is clear and unmistakable evidence that such disorder was not aggravated during the Veteran's second period of service.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

Clear and unmistakable evidence that the disease or injury was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).
 
Shortly after the medical entries cited above the Veteran entered his second period of active service (May 2002 to August 2003), during which he was deployed to Afghanistan with his National Guard unit from September 2002 to March 2003.  The Veteran asserts that while deployed to Afghanistan he was exposed to incoming fire; he also reported his weapon was taken away from him, which made him feel vulnerable.

On return from deployment the Veteran was examined by a physician in his NGUS unit who characterized the Veteran as having "battle-related stress disorder" and referred the Veteran for specialty consult.  He was thereupon examined at the VA mental health clinic at the request of his unit commander.  The examiner, a VA nurse, diagnosed posttraumatic stress disorder (PTSD) with depression and suggested that the Veteran be retired from the National Guard due to his mental condition; a VA psychiatrist later endorsed the nurse's assessment and plan.

Subsequently in May 2003 the Veteran was treated as an inpatient at Walter Reed Army Medical Center (WRAMC) for 11 days.  The admission diagnosis was major depressive disorder (MDD).  The attending psychiatrist noted that the Veteran had a history of threatening members of his unit before and during deployment to Afghanistan; the last episode involved the Veteran brandishing a weapon.  The clinician noted extensive past psychiatric history of major depression with suicidal ideation and at least one suicide attempt, as well as alcohol abuse and domestic violence resulting in two jail terms.  The Veteran had taken Depakote before and during his deployment to Afghanistan.  The clinician noted the Veteran had been diagnosed with PTSD by VA but had not reported a discrete stressor.  A number of provisional diagnoses were entered during inpatient treatment, but the eventual discharge diagnosis from WRAMC was personality disorder NOS.  The discharge instructions stated the Veteran was to have no deployments and no access to weapons or ammunition.  

The Veteran had a psychological evaluation in June 2003 in which he reported anger management problems over the past 10-15 years, with multiple explosive outbursts while deployed to Afghanistan.  The Veteran was currently hospitalized after threatening another member of his unit with a weapon.  The psychologist noted observations in detail but did not provide a diagnosis. 

A July 2003 Statement of Medical Examination and Duty Status states the Veteran reported his symptoms began during deployment to Afghanistan and that he had sought treatment during deployment.  The document states the reported incident occurred within the line of duty (i.e., the Veteran was on duty status when the incident occurred).   

The Veteran was separated from service in August 2003.  The DD Form 214 shows the reason for separation was personality disorder.

In September 2003 the Veteran submitted a claim to VA seeking service connection for PTSD.  

The Veteran had a VA mental health screening and psychiatric evaluation in October 2003.  He reported stressful experiences in Afghanistan and also reported incidents of domestic violence and anger issues in the past.  The clinician stated the Veteran did not show the full spectrum of symptoms for PTSD, but some of symptoms were possibly being masked by medication.  The current diagnosis was major depression versus dysthymia and rule out PTSD; also, mixed personality disorder with borderline, narcissistic and antisocial traits.

In December 2003 the Veteran's attending VA psychiatrist noted the Veteran had a very stormy childhood leading to a very stormy adulthood.  The current diagnosis was anxiety disorder.
 
The Veteran had a VA PTSD examination in January 2004 in which he admitted a history of legal difficulties and anger management issues.  In regard to Afghanistan, he reported that he was involved in an altercation with a local gang, feared the local warlords and was not allowed to carry a firearm due to his condition, which made him feel vulnerable to attack.  The examiner diagnosed dysthymia and mixed personality disorder NOS with borderline narcissistic, explosive and antisocial traits.  The examiner did not state an opinion in regard to a relationship between the diagnosed psychiatric disorder and service.

The Veteran had another VA PTSD examination in August 2004.  He again reported a history of mood swings since childhood and history of anxiety, irritability and anger management problems.  He denied combat but reported that while serving in Afghanistan he had an altercation with some locals and had to fight his way out with his fists because he was denied a weapon.  The examiner diagnosed depressive disorder NOS, mild PTSD, cocaine and alcohol abuse in remission and personality disorder NOS with borderline and antisocial traits.  The examiner stated the Veteran had a perceived life-threatening situation in Afghanistan; the Veteran did not seem to have persistent symptoms of PTSD but had mild symptoms currently.  

The RO issued a rating decision in January 2005 that denied service connection for PTSD, based on a determination that the record did not show a confirmed diagnosis of PTSD.  The denial was confirmed and continued by a rating decision in June 2009.

The Veteran's VA medical problems list in September 2010 included anxiety and neurotic depression.  In March 2012 a VA mental health clinic psychiatrist entered diagnosis of alcohol dependence in full long-term remission, intermittent explosive disorder and anxiety NOS. 

In July 2013 the Veteran was examined by a VA psychologist who reviewed the claims file.  The Veteran recounted having been involved in a fist fight in Afghanistan and having felt threatened because he did not have a weapon but otherwise related nothing concerning active service.  The examiner noted the Veteran's psychiatric history in detail, including treatment notes from WRAMC.  The examiner diagnosed intermittent explosive disorder (explaining that this was not a new diagnosis but rather one that had been rendered over the years by multiple medical providers and was not caused by or related to military service), anxiety disorder NOS/mixed anxiety-depressive disorder (explaining that this diagnosis encompassed previous diagnosis of "neurotic depression" of record), and maladaptive personality traits (explaining that these personality traits impact the Veteran's ability to cope with stress and manage his emotions).  The examiner stated the Veteran's psychiatric problems clearly and unmistakable existed prior to service and that there is evidence of affective instability and temper dyscontrol as early as the teen years, with at least one inpatient hospitalization.  The examiner stated the claimed condition was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury or event.  As rationale the examiner stated there are indications of anger and other affective problems and suicidal ideation prior to service.  Although there are references to threatening behavior and the emergence of new symptoms such as neuroleptic malignant syndrome (NMS) while in Afghanistan, it cannot be stated that these symptoms are a clear aggravation beyond natural progression since part of the Veteran's basic psychiatric makeup is to over-react to even minor stress or provocation.  Also, it appears that in recent years post-discharge the Veteran's symptoms have decreased in intensity.    

In February 2015 the Veteran, through his representative, admitted having had some psychiatric problems prior to service but stated nothing prior to service approximated the symptoms that were demonstrated in the STRs.  The Veteran asserted his belief that his pre-existing psychiatric disorder was permanently worsened by his experiences in service; he denied being currently homicidal or suicidal but stated he was still troubled by psychiatric symptoms.

On review of the evidence above, the Board finds the Veteran's psychiatric symptoms, which were manifested between his first and second periods of service, were not increased in severity during his second period of service, for the following reasons.

First, prior to the Veteran's second period of service he received inpatient treatment for his psychiatric symptoms and was jailed on at least one occasion for anger management issues.  During deployment to Afghanistan he exhibited violent behavior (by threatening another soldier) but was apparently not considered to be a significant threat to himself or others, since the only repercussion was that his weapon was taken away; the Veteran was not removed from theater and was not sent for psychiatric evaluation until the unit returned home.  Thus, his behavior in theater does not appear to demonstrate increased severity of his psychiatric symptoms.

Second, the most measurable standard for evaluating the severity of symptoms at any given time is the Global Assessment of Functioning (GAF), which records the clinician clinician's judgment of the individual's current overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  Prior to the Veteran's second period of service the Veteran's GAF was 55 (see VA outpatient treatment records in July 2001).  When the Veteran was evaluated at WRAMC during his second period of active service his GAF was initially 45, but increased during treatment to 50 and then to 65 by May 2003.  The Veteran was separated from service in August 2003; since then his GAF has been 55 or better (55 by VA examination in October 2003; 60 during VA examination in January 2004; 65 during VA examination in August 2004; 55 in VA outpatient treatment notes in March 2012, April 2012, July 2012 and August 2012; and, 62 during VA examination in July 2013).  Thus, as demonstrated by GAF, the Veteran's baseline psychiatric functioning is not worse now than it was prior to his second period of active service, indicating no increase in severity during such service.

Third, following separation from the NGUS in October 2003 the Veteran enlisted in the Army Reserve, where he served successfully until December 2011.  He was eventually discharged from the Army Reserve due to physical, not mental, problems, and there is no indication that he had any psychiatric difficulties while performing his duties in the Army Reserve.  This successful Army Reserve service from October 2003 to December 2011 demonstrates that his symptoms were not worsened during his second period of active service from May 2002 to August 2003.

Finally, the Veteran's VA psychiatric treatment records since August 2003 show a generally high level of function, with no further legal problems or episodes of violence.  The Veteran was receiving psychotropic medications before his second period of active service, which continued during and after the second period of active service, but the pertinent treatment records do not suggest that such increase was to a significant degree.  The VA examiner in July 2013 stated an opinion that the Veteran's symptoms had actually decreased in severity over time, which is consistent with these outpatient treatment records and consistent with a finding that the Veteran's disorder was not aggravated during his second period of service.   

Based on the evidence and analysis above, the Board finds the Veteran's anxiety disorder with intermittent explosive disorder became manifest between his first and second periods of active service and did not increase in severity during service.  Accordingly, the requirements to establish entitlement to service connection are not met and the claim must be denied.

Benefit of the Doubt

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.





Evaluation of Service-Connected Granulomatous Disease

Applicable legal principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under the criteria of 38 C.F.R. § 4.97 (schedule of ratings - respiratory system), Diagnostic Code (DC) 6817 (pulmonary vascular disease).  The rating criteria are as follows.  A noncompensable rating (0 percent) is assigned for disease that is asymptomatic, following resolution of thromboembolism.  A rating of 30 percent is assigned for disease that is symptomatic, following resolution of acute thromboembolism.  A rating of 60 percent is assigned for disease with chronic thromboembolism requiring anticoagulant therapy; or, following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A rating of 100 percent is assigned for disease with primary pulmonary hypertension; or, chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy or cor pulmonale; or, pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

Evidence and analysis

The Veteran had a VA respiratory diseases examination in February 2009 in which he complained of intermittent coughing fits in the winter during which he felt he could not breathe well.  The Veteran reported occasional sputum production and occasional treatment with antibiotic for presumed bronchitis; he had not been told of pneumonia until a recent episode in December 2008.  He denied fever, night sweats or instability of weight.  He denied asthma attacks, daytime hypersomnolence or hemoptysis.  He denied any current treatment including medications or inhalers.  

The examiner noted the Veteran had recently had CT scan of the chest in December 2008 that was indicative of pneumonia in the lateral lower right upper lobe, but no other masses were noted.  Clinical examination was grossly normal.  The Veteran was noted to be currently working and to not be impaired by respiratory complaints.  The examiner's diagnosis was intermittent bronchitis recurring in the winter per patient history, with no sign of acute granulomatous disease or longstanding lung abnormalities per the most recent CT scan.  Pulmonary function tests (PFTs) were normal; chest X-ray showed some mild peribronchial thickening not related to old granulomatous disease but rather likely due to chronic bronchitis.   

The Veteran was treated at UAB Medical Center in July 2011 for knee complaints, but while hospitalized he underwent complete physical evaluation in which respiratory assessment was grossly normal (unlabored).

A chest X-ray at Marshall Medical Center in December 2011 showed clear lungs and no acute cardiopulmonary abnormality.  Chest X-ray at Marshall Medical Center in April 2012 showed slightly sub-optimal inspiration with minimal increase in markings in both lung bases indicating areas of bibasilar atelectasis, but otherwise normal.  Subsequent chest X-ray in June 2012 showed no significant abnormality.
 
The Veteran had a portable X-ray of the chest in September 2012 at Riverview Regional Medical Center due to complaint of abdominal pain.  In relevant part the study showed mild pulmonary venous congestion and cardiomegaly.

The Veteran had a VA respiratory diseases examination in June 2013 in which he denied seeking increased compensation.  He stated he had increased colds in the winter than he once did (chest colds 2-3 times per year), but otherwise had no change in disability level for granulomatous disease and no new symptoms or treatment.  The Veteran also had a VA examination in July 2013 in which the examiner stated the Veteran's current chest X-ray did not show granulomatous disease. 

The evidence of record does not show the Veteran as having had a thromboembolism, which is the threshold question for compensable rating.  The medical records associated with the claims file include numerous chest X-rays that were taken over the years in response to various complaints (chest pain, abdominal pain, etc.), but none of those studies show symptomatic granulomatous disease.  The Veteran has been treated intermittently for bronchitis-like symptoms, but the VA examiner in February 2009 distinguished bronchitis from granulomatous disease, and also stated affirmatively that the peribronchial thickening on current X-ray was due to bronchitis rather than granulomatous disease.

In sum, the Veteran's granulomatous disease is shown to have been asymptomatic throughout the period under review.  Accordingly, compensable schedular evaluation is not warranted.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Further, the Veteran has provided no subjective description of his symptoms to warrant a finding that his symptoms are not adequately described by the rating schedule.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The September 2013 rating decision on appeal specifically denied TDIU, based on a determination by a VA examiner in July 2013 that the Veteran was currently capable of at least sedentary employment.  The Veteran did not appeal that denial, and in his hearing before the Board in February 2015 the Veteran testifies that he currently works full-time in a sedentary capacity.  The Board finds that a claim for TDIU is accordingly not raised by the increased-rating issue herein decided.

Based on the evidence and analysis above the Board finds a compensable rating for granulomatous disease must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.  

Service connection for a right foot disorder is denied.

Service connection for fibromyalgia is denied.

Service connection for dyslipidemia is denied.

Service connection for peptic ulcer is denied.

Service connection for acute cholecystitis is denied.

Service connection for thickening of the transverse colon wall is denied.

Service connection for GERD/hiatal hernia is denied.

Service connection for chronic constipation is denied.

Service connection for muscle wasting and atrophy is denied.

Service connection for neuropathy is denied.

Service connection for focal motor seizures with hand shaking is denied.

Service connection for anxiety disorder with intermittent explosive disorder is denied.

A compensable evaluation for chronic granulomatous disease is denied.


REMAND

The Board finds that additional development is required before the claims for service connection for left and right knee disorders, service connection for asthma and COPD, and evaluation of psoriasis can be adjudicated.

In regard to left and right knee disorders, the current medical record is inadequate on the question of whether the claimed disorders are aggravated by the service-connected left foot plantar fasciitis.  VA examinations in March 2009 (with addendum in June 2009) and in January 2011 discuss proximate causation but do not discuss whether the left and/or right knee disorders are aggravated (permanently worsened in severity) by the left foot disability.  The Board notes that a VA outpatient treatment note in June 2007 refers to left knee pain in large part due to abnormal walking pattern due to his left foot pain.  The Veteran has also raised the question of a bilateral knee injury during ACDUTRA or INACDUTRA, thus raising a new theory of direct service connection; this theory of causation has not yet been developed or adjudicated by the AOJ. 

In regard to asthma and COPD, the rating decision on appeal asserts that the Veteran did not have asthma during service, but in fact treatment notes from the Veteran's first period of active service show documented "mild asthma" in 1990.  As regards a current disability, the medical evidence is conflicting.  A VA respiratory diseases examination in June 2013 states the Veteran does not have asthma and does not require inhalational therapy, but a subsequent VA examination in July 2013 states. "he has asthma and looks like this is rated as chronic granulomatous disease" and cites daily use of a bronchodilator.  Thus, clarification is required on the question of whether the Veteran currently has asthma or COPD, and if so whether such disease is secondary to the service-connected granulomatous disease.

Finally, in his testimony before the Board the Veteran asserted his service-connected psoriasis has increased significantly in severity since his most recent VA examination in 2013.  A new examination is accordingly warranted.  38 C.F.R. § 3.159(c)(4).
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements required to establish direct service connection for a left or right knee injury during ACDUTRA or INACDUTRA, and provide the Veteran with requisite assistance in obtaining such evidence.

2.  Then, afford the Veteran a VA examination of the left and right knees, by an examiner with requisite expertise to determine the etiology of any current disability.  The examiner should review the claims file in conjunction with the examination.

The examiner should perform a clinical examination of the knees and note observations in detail.  All requisite diagnostics should be performed.

Based on examination of the Veteran and review of the file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probable) that the Veteran has a current disability of the left and/or right knee that is proximately caused by a documented injury during service (to include verified periods of ACDUTRA or INACTDUTRA) or proximately caused by the service-connected left foot plantar fasciitis.

The examiner should also state an opinion as to whether it is at least as likely as not that the Veteran's left and/or right knee disorders are aggravated (permanently worsened in severity) by the service-connected plantar fasciitis.  If aggravation is found, the examiner should attempt to describe the baseline severity of the knee disorder(s) prior to aggravation as well as the current severity of the disorder.

The examiner should provide a clinical rationale for all opinions expressed.  If an opinion cannot be stated without resorting to speculation, the examiner should indicate why this is so.

3.  The Veteran should also be afforded a VA respiratory examination, by an examiner with requisite expertise to determine the etiology of any current respiratory disability.  The examiner should review the claims file in conjunction with the examination.

The examiner should perform a clinical examination of the respiratory system and note observations in detail.  All requisite diagnostics should be performed.

Based on examination of the Veteran and review of the file, the examiner should state a diagnostic opinion as to whether the Veteran has asthma and/or COPD.  If diagnosis of asthma and/or  COPD is confirmed, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probable) that such disability is a continuation of the "mild asthma" that was noted in 1990 or otherwise directly incurred in service.

If asthma and/or COPD is diagnosed, the examiner should also state an opinion as to whether it is at least as likely as not that such disease is proximately caused by, or aggravated (permanently worsened in severity) by the service-connected granulomatous disease.  If aggravation is found, the examiner should attempt to describe the baseline severity of the asthma and/or COPD prior to aggravation as well as the current severity of the disorder.

The examiner should provide a clinical rationale for all opinions expressed.  If an opinion cannot be stated without resorting to speculation, the examiner should indicate why this is so.

4.  The Veteran should also be afforded a VA dermatological examination, performed by an examiner qualified to determine the current severity of the Veteran's service-connected psoriasis.  The examiner should review the claims file, and should also record the Veteran's subjective account of his symptoms.

The examiner should record clinical observations in detail, in terms conforming to the applicable rating criteria.

5.   The AOJ should also perform any additional development indicated.

6.  Then, readjudicate the issues herein remanded.  If any claimed benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate period in which to respond before returning the case to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


